Judgment, Supreme Court, New York County (Edward Lehner, J.), entered September 23, 1999, which dismissed the petition brought pursuant to CPLR article 78 to annul respondents’ determination, dated December 10, 1998, denying petitioner’s application for disability retirement benefits, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner is not disabled may not be judicially disturbed since it is supported by some credible evidence, including its own examinations of petitioner (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761; Matter of Bell v New York City Employees’ Retirement Sys., 273 AD2d 119; Matter of DeNaro v *429New York City Employees’ Retirement Sys., 265 AD2d 215, lv denied 95 NY2d 769; Matter of Reid v Kelly, 235 AD2d 361). While the medical evidence reviewed by the Medical Board was subject to conflicting interpretations, the Board alone had the authority to resolve such conflicts (see Matter of DeNaro, supra-, Matter of Reid, supra). Petitioner’s contention that the Board failed to consider the substantial evidence of his disability is not supported by the record. Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.